Appeal from an order of the Family Court, Monroe County (Dandrea L. Ruhlmann, J.), entered June 18, 2013 in a proceeding pursuant to Family Court Act article 6. The order, among other things, terminated the parental rights of respondent with respect to the subject child and freed the child for adoption.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Sophia M.G.K. (Tracy *1379G.K.) ([appeal No. 1] 132 AD3d 1377 [2015]).
Present — Centra, J.P., Peradotto, Carni, Whalen and DeJoseph, JJ.